Filed 4/29/13 P. v. Batiste CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G047298

                   v.                                                  (Super. Ct. No. 10WF0460)

ROBERT MICHAEL BATISTE,                                                OPINION

     Defendant and Appellant.


                   Appeal from a judgment of the Superior Court of Orange County, Patrick
Donohue, Judge. Affirmed.
                   Jean Matulis, under appointment by the Court of Appeal, for Defendant and
Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Andrew Mestman and
Steve Oetting, Deputy Attorneys General, for Plaintiff and Respondent.


                                             *               *               *
              Defendant Robert Michael Batiste drove to a parking lot of a bookstore,
parked, and walked away. A police officer watching the store approached him and, with
defendant’s permission, patted him down. The officer found a methamphetamine pipe
and a key to the car, which was determined to be stolen. A jury convicted defendant of
unlawfully taking or driving a vehicle (Veh. Code, § 10851, subd. (a)) and possession of
drug paraphernalia (Health & Saf. Code, § 11364, subd. (a)). He admitted two prison
priors (Pen. Code, § 667.5, subd. (b)), a previous conviction for violating Vehicle Code
section 10851, and a prior serious felony conviction (Pen. Code, §§ 667, subds. (d) & (e),
1170.12, subds. (b) & (c)(1)), following which the trial court sentenced him to six years
in prison and struck the prior prison terms.
              In our prior opinion, People v. Batiste (Feb. 22, 2012, G044410) [nonpub.
opn.]), we conditionally reversed the judgment and remanded the case to conduct a
hearing and review the arresting officer’s personnel files under Pitchess v. Superior
Court (1974) 11 Cal.3d 531. The court conducted in camera proceedings but found
nothing discoverable and reinstated the judgment.
              Defendant requests, without objection from the Attorney General, that we
independently review the in camera proceeding. (See People v. Prince (2007) 40 Cal.4th
1179, 1285.) We have done so and conclude the sealed record discloses no information
pertinent to the issues raised by defendant’s motion. With a court reporter present, the
court described the documents it reviewed and questioned the custodian of records about
the officer’s personnel files relating to honesty and credibility or unlawful search and
seizures, as well as documents “deemed irrelevant or otherwise nonresponsive to the
defendant’s Pitchess motion.” (People v. Mooc (2001) 26 Cal.4th 1216, 1229.) It also
photocopied certain documents and placed them in a confidential file. (Ibid.) Based on
our de novo review, the court did not abuse its discretion in denying defendant’s motion.




                                               2
            The judgment is affirmed.



                                            RYLAARSDAM, ACTING P. J.

WE CONCUR:



BEDSWORTH, J.



MOORE, J.




                                        3